Citation Nr: 0336918
Decision Date: 11/14/03	Archive Date: 02/11/04

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  02-03 731	)	DATE NOV 14, 2003
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating for the service connected post-traumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel






INTRODUCTION

The veteran had active service from August 1968 to August 1970.

This appeal arises from a March 2001 rating decision of the Cleveland, Ohio Regional Office (RO).


REMAND

The veterans claim is REMANDED for the following:

1.  The RO must review the claims file and ensure that all VCAA notice and development obligations have been satisfied in accordance with the recent decision in Paralyzed Veterans of America v. Secretary of the Veterans Affairs, as well as 38 U.S.C.A.  §§ 5102, 5103, and 5103A, (West 2002), and any other applicable legal precedent.  The veteran should receive specific notice as to the type of evidence necessary to substantiate his claim and the division of responsibilities between the veteran and VA in obtaining that evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part of the notice required under the new law, the RO should ask the veteran to provide information regarding all medical treatment for the disability at issue that has not already been made part of the record.  The RO should assist the veteran in obtaining all relevant evidence that is not already of record to include all current treatment records from Dr. Jitendra Patel.  In addition, the veteran should be requested to provide all relevant information regarding time lost from work and time spent hospitalized as a result of his service connected PTSD.  If records sought are not obtained, the RO should notify the veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  Once obtained, all records must be permanently associated with the claims folder.

2.  Following completion of the above development, the veteran should be scheduled for a VA psychiatric examination by an examiner who has not previously examined him.  The claims folder must be made available to the examiner for review prior to the examination and all necessary testing should be accomplished.  The psychiatric examiner must provide accurate and fully descriptive assessments of all clinical findings resulting from PTSD and address the presence or absence of the specific criteria set forth in VAs rating schedule for psychiatric disability.  The examiner must provide a full multi-axial evaluation to include the assignment of a numerical score on the Global Assessment of Functioning (GAF) scale.  It is imperative that the examiner includes an explanation of the significance of the assigned numerical score especially in light of all previously assigned scores.

3.  When the above development has been completed and the RO has complied with the notice and duty to assist provisions of 38 U.S.C.A. § 5103 (a) and (b) to include the appropriate time period for receipt of additional information or evidence, the RO should review the expanded record and re-adjudicate the issue on appeal.  If any benefit sought remains denied, a supplemental statement of the case (SSOC) should be issued and the veteran and his representative should be afforded an opportunity to respond before the case is returned to the Board for further appellate review.  The SSOC must contain notice of all relevant actions taken on the claim, including a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal, including 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  Additionally, if the veteran does not appear for a scheduled examination, the SSOC should specifically refer to 38 C.F.R. § 3.655 (2003).  

Thereafter, the case should be returned to the Board for further appellate review, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the veteran until he is notified by the RO.  The veteran has the right to submit additional evidence and argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  In addition, VBAs Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  _________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).


